— Order unanimously affirmed, without costs.
Memorandum: Special Term properly granted summary judgment dismissing the complaint, which contains causes of action for slander, intentional infliction of emotional distress and prima facie tort. In his second cause of action, plaintiff alleges that the defamatory statements were made about him in order to cause his employment to be terminated, that the statements in no way furthered the reasonable business purposes of defendant, and that the statements intentionally *987caused infliction of emotional distress. In his third cause of action, plaintiff alleges that the statements were made out of malice to drive plaintiff out of his employment and that, as a result, he was constructively terminated from his employment. Neither of these states a cause of action (see, Murphy v American Home Prods. Corp., 58 NY2d 293, 303-304; Rozanski v Fitch, 113 AD2d 1010; Terry v County of Orleans, 72 AD2d 925). The first cause of action attributes certain slanderous remarks to two named Xerox employees in the presence of a third employee. In support of its motion for summary judgment, defendant submitted affidavits and testimony of these employees wherein they denied that the slanderous remarks were made. In opposition, plaintiff submitted no proof in admissible form sufficient to raise a question of fact for the jury; hence, this cause of action, also, was properly dismissed (see, Bachrach v Farbenfabriken Bayer, 36 NY2d 696; Trails W. v Wolff, 32 NY2d 207; Badman v Civil Serv. Employees Assn., 91 AD2d 858). (Appeal from order of Supreme Court, Monroe County, White, J. — summary judgment.) Present — Dillon, P. J., Denman, Boomer, Pine and Schnepp, JJ.